MR. CHIEF JUSTICE JAMES T. HARRISON:
A motion to dismiss the above-entitled case was filed by the State of Montana on June 14, 1962. On June 1, 1962, this Court issued an order to show cause as to why the appeal should not be dismissed. On June 18, 1962, an answer and return was filed. Having reviewed the file, the answer and return and finding no justiciable issue to be determined on the appeal, it is ordered that the appeal be and it is hereby dismissed.
MR. JUSTICES ADAIR, DOYLE, CASTLES and JOHN C. HARRISON concur.